COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-147-CV



BILLY JACK PARR	APPELLANT



V.



NORMA JEAN PARR	APPELLEE





----------



FROM THE 43
RD
 
DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On July 9, 2003, we notified appellant, in accordance with 
rule 42.3, that this court may not have jurisdiction over this appeal because it appears the motion for new trial was not timely filed, resulting in the notice of appeal being untimely filed. 
See
 
Tex. R. App. P
. 42.3.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal. 

We received appellant’s response on July 17, 2003, and appellant filed another response on 
August 4, 2003
.
(footnote: 2)  Appellant’s responses have been considered, and it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
Accordingly, we dismiss the appeal.
  See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 

Appellant shall pay all costs of the appeal, for which let execution issue.

PER CURIAM 					

PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: August 14, 2003



















FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:Although appellant’s second response was untimely filed, we consider it in the interests of justice.